DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	This Office Action is responsive to the amendment filed on 04/02/2021. As directed by the amendment: claims 1, 4, 9, 14, 16 and 20 have been amended, claims 10 and 19 have been canceled, and claims 21 and 22 have been added. Thus, claims 1-9, 11-18 and 20-22 are currently pending in this application, claims 2-3, 8, 11 and 17-18 remain withdrawn from consideration.
Claim Objections
3.	Claims 9, 12-16 and 20 are objected to because of the following informalities:  
In claim 9, line 15: “plurality of magnets comprise” should be changed to --plurality of magnets comprises--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 12 is vague and indefinite because it sets forth “a mover air gap”. Specifically, in light of applicants amendments to claim 9, this limitation is ambiguous since it is unclear if this recitation sets forth a new mover air gap or further defines the “mover gap”, as recited in claim 9. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 4-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (hereinafter “Hong”) (Pub. No.: KR1020160132665 cited in IDS filed 09/11/2018, Pub. No.: US2018/0258921 A1 was used for convenience purposes) in view of in view of Song et al. (hereinafter “Song”) (Pub. No.: US 2013/0129540 A1).
Regarding claim 1, Hong discloses a linear compressor (as seen in annotated Figure 2) comprising: 
a casing (hermetic shell 110, as presented in Paragraph [0049]); 
a cylinder (cylinder 140, as discussed in Paragraph [0049]) that defines a compression chamber (cylinder 140 has a compression space  141, described in Paragraph [0051]) inside of the casing (as seen in annotated Figure 2, the compression space 141 is being disposed in the inner space 111 of the shell 110) the compression chamber (141) being configured to receive a fluid (as being filled with a refrigerant, as noted in Paragraph [0049]); 
a piston (piston 150, as shown in annotated Figure 2) configured to reciprocate relative to the cylinder (140) and configured to compress the fluid in the compression chamber (the piston 150 which compresses a refrigerant by varying a volume of the compression space 141 of the cylinder 140 may be inserted into the cylinder 140 to reciprocate in the cylinder 140, as discussed in Paragraph [0051]); 
a mover (mover 133, see Paragraph [0057]) comprising a magnet (magnet 136, as presented in Paragraph [0057]; magnets 136a, 136b and 136c, as detailed in Paragraph [0063]) configured to move relative to a reference position (the mover 133 is clearly configured to move relative to a middle point between the top dead center and the bottom dead center, as discussed in Paragraph [0077]), the mover (mover 133 is undoubtedly performing a reciprocating motion, as stated in Paragraph [0057]) being configured to drive the piston (piston 150, see annotated Figure 2) based on movement of the magnet (the magnet 136, see Paragraph [0074]; magnets 136a, 136b and 136c, see Paragraph [0063]) in a reciprocating direction (as presented in Paragraphs [0057] and [0063]) relative to the reference position (relative to the middle point between the top dead center and the bottom dead center, see Paragraph [0077]; and 
a stator (defined by an outer stator 131 and inner stator 132, as discussed in Paragraph [0054]), 
wherein the stator comprises an outer stator and an inner stator (as best seen in annotated Figure 2, the stator of the reciprocating motor 130 includes the outer stator 131 and inner stator 132 that is surely facing the outer stator 131 and being spaced apart  from the outer stator 131, as instantly claimed) that faces the outer stator and that is spaced apart from the outer stator, wherein the outer stator (131) and the inner stator (132) define: 
a mover air gap (air gap 134b, as detailed in Paragraphs [0059] & [0066]) between a first end of the outer stator and a first end of the inner stator (as depicted in annotated Figure 3, the air gap 134b, which is designated as the mover air gap, is certainly located between the first end F131 of the outer stator 131 and the first end F132 of the inner stator 132) the mover air gap being configured to accommodate the magnet (the mover 133 is performing a reciprocating motion in the air gap 134, as presented in Paragraph [0054]; the magnet 136 corresponding to the coil 135 being provided such that the mover 133 can perform a reciprocating motion, as noted in Paragraph [0057]), and 
(defined by the air gap 134a) that is spaced apart from the mover air gap (as shown in annotated Figure 3, the air gap 134a is clearly spaced apart from the mover air gap or air gap 134b).
Particularly, as stated in Paragraph [0058], Hong demonstrates as how a structure of the reciprocating motor 130 being implicitly defined according to a number of the magnet and a number of air gaps between the outer stator 131 and the inner stator 132. 

    PNG
    media_image1.png
    642
    555
    media_image1.png
    Greyscale

For example, a 3 pole-2 gap structure refers to a structure in which three magnets 136a, 136b and 136c are arranged between two air gaps to alternately have opposite poles in a reciprocating direction, and 2 pole-1 gap structure refers to a structure in which two magnets are arranged in one air gap to have opposite polarities in a reciprocating direction. In addition, as depicted in annotated Figure 3, Hong exhibits as how the outer stator 131 and the inner stator 132 forming an air gap 134a and an air gap 134b at both sides in reciprocating direction (see Paragraphs [0059] and [0066]). 

    PNG
    media_image2.png
    823
    881
    media_image2.png
    Greyscale

More particularly, in Paragraph [0077], Hong further specifies: when the flux flows in a counterclockwise direction, namely, a direction B as illustrated in FIG. 6, the magnet 136 generates a force attracting the stator 131, 132. However, since the stator 131, 132 is fixed to the frame 120, a force F2 trying to pull the magnet 136 toward the stator 131, 132 is applied to the magnet 136 by the attractive force. However, the force F2 proportionally increases as the magnet 136 is getting away from the stator 131, 132, and thus serves as a type of spring force. This is referred to as a magnetic spring force. The magnetic spring force is generated toward a side, to which the magnetic flux can well flow due to low magnetic resistance, namely, a side with a low magnetic level. Accordingly, magnetic energy is accumulated between the magnet 136 and the stator 131, 132. The accumulated magnetic energy generates a restoring force along with the flux generated between the outer stator 131 and the inner stator 132. 

    PNG
    media_image3.png
    378
    399
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Especially, in Paragraphs [0022] and [0023], Hong also notes that an electromagnetic resonance spring formed between the stator core and the magnet by a restoring force generated by the magnetic energy. 

Essentially, Hong’s stator is surely designed such that a magnetoresistive air gap, which is designated as the gap 134a, is being spaced apart from the mover air gap 134b and is being configured to allow a change of magnetic resistance of the magnetic circuit, as instantly claimed. 
However, although Hong discloses most of the limitations of the claim, he does not explicitly disclose that the magnetoresistive air gap is being smaller than the mover air gap such that the magnet is outside of the magnetoresistive air gap.
Nonetheless, linear compressors having the claimed structure are well known in the art, as taught by Song. Song in the same filed of endeavor teaches another linear compressor comprising an inner stator 131 and outer stator 132, wherein, as stated in Paragraph [0059], the outer stator 132 includes a coil winding body 132A formed by winding coils in the circumferential direction and a plurality of cores 132B disposed at given intervals in the circumferential direction of the coil winding body 132A. 
Song then goes on to describe how: the core 132B has two end portions positioned opposite to the connection portion 131a and the protruding portion 131b of the inner stator 131. A connection portion 132a protruding in the inner stator 131-direction to overlap with the connection portion 131a of the inner stator 131 is provided at one end portion of the core 132B, and a pole 132b defining an air gap from the outer circumferential surface and the protruding portion 131b of the inner stator 131 is provided at the other end portion of the core 132B. Moreover, the connection portion 132a of the core 132B is shape-matched or welded to the connection portion 131a of the inner stator 131, or provided to press the inner stator 131 by a fastening force operating in the axial direction. Regardless of the connection manner, one end portions of the inner stator 131 and the outer stator 132 are connected to each other to form a closed loop, so that there is no possibility for a magnetic flux to be leaked through the connection part between the stators 131 and 132. It is preferable that a protruding portion 132b' expanded in both axial directions to increase the area of the face opposite to the inner stator 131 should be provided at the pole 132b of the core 132B to improve the electromagnetic force like the protruding portion 131b of the inner stator 131.
Especially, in Paragraph [0061], Song further exhibits a magnet unit 133 that is composed of first and second permanent magnets 133a and 133b having N-S poles opposite to the inner stator 131 and the outer stator 132. It is preferable that the first and second permanent magnets 133a and 133b should be arranged such that different poles contact or adjoin each other in the axial direction, i.e., in the reciprocal linear motion direction. Likewise, Song specifies: In order for the magnet unit 133 to perform reciprocal linear motion in this situation, the magnet unit 133 itself is configured such that two permanent magnets 133a and 133b are connected to each other in the axial direction preferably with different poles in contact.  
Most importantly, however, is the specific structure of the Song’s stator, wherein the air gap space between the inner stator 131 and outer stator 132 at the left side is being remarkably decreased by connecting one end portions of the inner stator 131 and the outer stator 132 to each other to form a closed loop, so that there is no possibility for 

    PNG
    media_image5.png
    604
    779
    media_image5.png
    Greyscale

Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the connection of the inner and outer stators, as taught by Song, to the Hong compressor, in order to improve the electromagnetic force, as motivated by Song in Paragraph [0059].
Thus modified, one skilled in the art would have been reasonably apprised that the magnetoresistive air gap at the left side would be further smaller than the mover air 
Regarding claims 4-5, 7 and 21 , Hong and Song substantially disclose the linear compressor, as claimed and detailed above. Additionally, in Paragraph [0055], Hong especially discloses that the outer stator 131 is being coupled between the front frame 121 and a rear frame 122 to configure a part of a stator core. 

    PNG
    media_image6.png
    421
    649
    media_image6.png
    Greyscale

As best seen immediately above, Hong evidently illustrates as how the inner stator 132 surrounds the cylinder 140 while this outer stator 131 surrounds the inner stator 132 and being configured to accommodate a winding coil 135 that extends in a circumferential direction of the cylinder 140, as instantly claimed.
Obviously, according to the combination, one skilled in the art would surely recognize that the first end of the inner stator faces the first end of the outer stator and a first portion of the winding coil at the right side.


    PNG
    media_image7.png
    791
    842
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the recess portion at the inner stator, as taught by Song, to the Hong/Song compressor, in order to improve the electromagnetic force, as motivated by Song in Paragraph [0059].
Regarding the claimed limitations “a depth of the recess portion is less than or equal to a thickness of the magnet in a radial direction of the cylinder” (claim 5) and “a distance between the recess portion and the mover in an axial direction of the cylinder is less than a thickness of the magnet in a radial direction of the cylinder based on the magnet being positioned at the reference position” (claim 7), and “the magnetoresistive air gap is smaller than a thickness of the magnet in a radial direction of the cylinder” (claim 21), to the extent that the claimed invention produces the claimed desired results, the applied prior art structure being the same, does the same. In addition, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II.
Thus modified, one skilled in the art would have been reasonably apprised to further provide the inner stator, as disclosed by Song, to further define a recess portion that is being recessed from the first end of the inner stator and that would be further facing a second portion of the winding coil while the first end of the inner stator 132 being facing the first end of the outer stator 132 and a first portion of the winding coil and/or a depth of the recess portion would be further being less than or equal to a thickness of the magnet in a radial direction of the cylinder and/or a distance between the recess portion and the mover in an axial direction of the cylinder would be further being less than a thickness of the magnet in a radial direction of the cylinder based on the magnet being positioned at the reference position, as instantly claimed.
Regarding claim 6, Hong and Song substantially disclose the linear compressor, as claimed and detailed above, as claimed and detailed above. 
Although Hong in view of Song fails to teach the exact limitation of having “a depth of the recess portion is 2 mm or less, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been 
Regarding claim 22, Hong and Song substantially disclose the linear compressor, as claimed and detailed above. 

    PNG
    media_image8.png
    823
    1041
    media_image8.png
    Greyscale

Additionally, as depicted in annotated Figure 3 above, Hong exhibits how the air gap 134a, which is designated as the magnetoresistive air gap, is certainly defined 
However, although the combination of Hong and Song discloses the vast majority of Applicant's claimed elements, it still silent as to the fact that the inner stator defines a recessed portion between the first and second ends of the inner stator.
Nevertheless, as best seen immediately below, Song evidently illustrates as how the inner stator being formed with a recessed portion RP.


    PNG
    media_image7.png
    791
    842
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the recess portion at the inner stator, as taught by Song, to the Hong/Song compressor, 
Thus modified, one skilled in the art would have been reasonably apprised to further provide a recessed portion between the first and second ends of the inner stator and/or to further provide the recessed portion that would be further recessed inward in the radial direction of the cylinder relative to the first and second ends of the inner stator, as instantly claimed.
9.	Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Inagaki et al. (hereinafter “Inagaki”) (Pub. No.: US 2003/0173836 A1).
Regarding claim 9, Hong discloses a linear compressor comprising: 
a casing (hermetic shell 110, as presented in Paragraph [0049]); 
a cylinder (cylinder 140, as discussed in Paragraph [0049]) that defines a compression chamber (cylinder 140 has a compression space  141, described in Paragraph [0051]) inside of the casing (as seen in annotated Figure 2, the compression space 141 is being disposed in the inner space 111 of the shell 110) the compression chamber (141) being configured to receive a fluid (as being filled with a refrigerant, as noted in Paragraph [0049]); 
a piston (piston 150, as shown in annotated Figure 2) configured to reciprocate relative to the cylinder (140) and configured to compress the fluid in the compression chamber (the piston 150 which compresses a refrigerant by varying a volume of the compression space 141 of the cylinder 140 may be inserted into the cylinder 140 to reciprocate in the cylinder 140, as discussed in Paragraph [0051]); 
(mover 133, see Paragraph [0057]) comprising a plurality of magnets (plurality of magnets 136a, 136b and 136c, as detailed in Paragraph [0063]), 
the mover (mover 133) being configured to drive the piston (piston 150) based on movement of the plurality of magnets (136a, 136b and 136c) in the axial direction relative to the reference position (in a reciprocating direction relative to the reference position); and a stator (outer stator 131 and inner stator 132, see Paragraph [0054]).
Particularly, Hong performs the linear compressor, wherein, as stated in Paragraph [0019], a coil generating magnetic energy, a mover provided with a magnet, which includes a plurality of magnets, and reciprocating with respect to the stator, and a piston coupled to the mover 133, wherein the magnet generates a magnetic level along with the stator core and resonates by a restoring force generated toward a side with a low magnetic level, and the piston is arranged such that a center of a stroke thereof is eccentric with respect to a center of the stator core in a reciprocating direction in an initially assembled state or a stopped state. Further, in Paragraphs [0022] and [0023], Hong especially notes that an electromagnetic resonance spring formed between the stator core and the magnet by a restoring force generated by the magnetic energy. 
Accordingly, the Examiner must assert that Hong 's system does, in fact, provide the stator 131 & 132 that is being configured to, based on interaction with the magnet 136 or plurality of magnets of 136a, 136b and 136c, generate thrust force to cause movement of the mover in the axial direction and restoring force to cause movement of the mover 133 toward the reference position, as instantly claimed.
Also, Hong, Paragraph [0021], more clearly describes that the magnet being arranged such that N-pole and S-pole are arranged by at least one, respectively, along a reciprocating direction of the magnet. A middle point between different poles of the 
Hong then goes on to describe: a structure of the reciprocating motor 130 may be implicitly defined according to a number of the magnet and a number of air gaps between the outer stator and the inner stator. For example, a 3 pole-2 gap structure refers to a structure in which three magnets 136a, 136b and 136c are arranged between two air gaps to alternately have opposite poles in a reciprocating direction, and 2 pole-1 gap structure refers to a structure in which two magnets are arranged in one air gap to have opposite polarities in a reciprocating direction.  
Furthermore, in Paragraph [0076], Hong notes that the magnet 136, which has been located at the center of the stator 131, 132 may be moved to left in the drawing of FIG. 5, due by a force F1, which is applied in a direction (a) (a direction toward a top dead point or a forward direction), as illustrated in annotated Figure 5, by the flowing direction of the flux and the magnetic flux generated by the magnet 136 as the mover 133. Likewise, in Paragraph [0077], Hong specifies that the accumulated magnetic energy generates a restoring force along with the flux generated between the outer stator 131 and the inner stator 132. The restoring force allows the magnet 136 to resonate in a right direction (a direction toward a bottom dead point or a backward direction) which is an opposite direction to that illustrated in Figure 5.

    PNG
    media_image1.png
    642
    555
    media_image1.png
    Greyscale

Essentially, Hong’s linear compressor is designed such that the mover 133 is being configured to move relative to a reference position, which is designated as a middle point between the top dead center and the bottom dead center. 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Clearly, the mover 133 is being configured to drive the piston 150 based on movement of the magnet 136 or plurality of the magnets 136a, 136b and 136c in the 
Although Hong discloses the majority of Applicant’s claimed elements, he does not explicitly disclose that the magnets being spaced apart from each other by a mover gap in an axial direction of the cylinder.
Nonetheless, the use of magnets that are spaced apart from each other in an axial direction in a linear compressor is well-known in the art, as taught by Inagaki.
Inagaki in the same field of endeavor teaches another linear compressor and linear motor, wherein, as stated in Paragraph [0012], the mover includes a mover core and a magnet mounted to an outer side of the mover and face the magnetic poles by a gap.
Specifically, in Paragraph [0031], Inagaki successfully demonstrates as how the magnet 25, which is arranged on the mover core 24 of the mover 21, includes two magnets 25a and 25b aligned along the axis and bonded with an adhesive on the outer side of the mover 21 so as to be spaced by a distance from the inner side of the stator 11. More specifically, in Paragraph [0038], Inagaki explicitly teaches that the magnets 25a and 25b are fixedly mounted on the outer side of the mover core 24, thus creating a smaller gap in the magnetic flux than a conventional linear motor, since the motor of the embodiment does not include a gap between the magnet and the mover core. 
This decreases the magnetic resistance and allows the magnetic flux to propagate more fluent than that of the conventional linear motor. The current supplied to the magnetic wires for generating the magnetic flux accordingly decreases, thus improving the operating efficiency and reducing the magnetism of the magnets. 


    PNG
    media_image10.png
    433
    748
    media_image10.png
    Greyscale

Inagaki, in Paragraph [0040], further explains: the magnets, since being bonded on the mover core with the adhesive to be integral with the mover, is reinforced despite of its low physical strength as original. This arrangement allows the magnets made of costly rare metal material to be thin as much as possible, hence significantly contributing to cost down and improving the operational efficiency through reducing its overall weight.
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of using two magnets, as taught by Inagaki, in the device of Hong, in order to increase the magnetic permeability and reduce a current induced in 
Thus modified, one skilled in the art would have been reasonably appraised that the mover would be further comprising a plurality of magnets that are spaced apart from each other by a mover gap in an axial direction of the cylinder and that are configured to move in the axial direction relative to a reference position and/or a first magnet would be further having a first N pole and a first S pole, and a second magnet would be further spaced apart from an axial end of the first magnet by the mover gap and/or the second magnet would be further having a second N pole positioned opposite to the first N pole and a second S pole would be positioned opposite to the first S pole and/or a width of the mover gap in the axial direction would be further less than or equal to a thickness of the mover in a radial direction of the cylinder, as instantly claimed.
Regarding claim 12, Hong and Inagaki substantially disclose the linear compressor, as claimed and detailed above. Additionally, as depicted in annotated Figure 3 below, Hong evidently illustrates as how the outer stator 131 and the inner stator 132 forming a first gap 134a and a second gap 134b at both sides in reciprocating direction (see Paragraphs [0059] and [0066]). 
Essentially, Hong’s stator is surely designed such that a magnetoresistive air gap, which is designated as the first gap 134a, is being spaced apart from the mover air gap 134b and being configured to allow a change of magnetic resistance of the magnetic circuit, as instantly claimed.

    PNG
    media_image11.png
    660
    719
    media_image11.png
    Greyscale
 
Hence, it would have been obvious to one having ordinary skill in the art before
the effective filing date of the claimed invention to combine the teachings of using air gaps, as taught by Hong, in the compressor of Hong/ Inagaki, as part of an obvious combination of known prior art structures, in this case the use of air gaps, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.	
10.	Claims 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Inagaki, and further in view of Song.
Regarding claims 13-14 and 16, Hong and Inagaki substantially disclose the linear compressor, as claimed and detailed above. Additionally, as best seen immediately above, Hong evidently illustrates as how the stator comprises: an inner stator 132 that surrounds the cylinder 140; and an outer stator 131 that surrounds the 
However, although the combination of Hong and Inagaki discloses most of the limitations of the claim, it does not explicitly disclose that the inner stator 132 defines a recess portion recessed from a surface that faces the winding coil. 
Nonetheless, the use of a recess portion in an inner stator is notoriously well known in the art, as taught by Song. 
Song successfully performs another linear compressor comprising an inner stator 131 and outer stator 132, wherein, as stated in Paragraph [0059], the outer stator 132 includes a coil winding body 132A formed by winding coils in the circumferential direction and a plurality of cores 132B disposed at given intervals in the circumferential direction of the coil winding body 132A. 
Especially, in Paragraph [0061], Song further presents a magnet unit 133 that is composed of first and second permanent magnets 133a and 133b having N-S poles opposite to the inner stator 131 and the outer stator 132. It is preferable that the first and second permanent magnets 133a and 133b should be arranged such that different poles contact or adjoin each other in the axial direction, i.e., in the reciprocal linear motion direction. 
Furthermore, Song specifies: In order for the magnet unit 133 to perform reciprocal linear motion in this situation, the magnet unit 133 itself is configured such that two permanent magnets 133a and 133b are connected to each other in the axial direction preferably with different poles in contact.  


    PNG
    media_image7.png
    791
    842
    media_image7.png
    Greyscale

Most importantly, however, is the specific structure of the Song’s inner stator that certainly includes a recess portion recessed from a surface that faces the winding coil.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the recess portion at the inner stator, as taught by Song, to the Hong/ Inagaki compressor, in order to improve the electromagnetic force, as motivated by Song in Paragraph [0059].
Regarding the claimed limitations “a depth of the recess portion is less than or equal to a thickness of the magnet in a radial direction of the cylinder” (claim 14) and “a distance between the recess portion and the mover in the axial direction of the cylinder is less than the thickness of the magnet in the radial direction of the cylinder based on the magnet being positioned at the reference position” (claim 16), to the extent that the 
Thus modified, one skilled in the art would have been reasonably apprised that the inner stator would be further defining a recess portion that is being recessed from a surface that faces the winding coil and/or a depth of the recess portion would be further being less than or equal to a thickness of the magnet in a radial direction of the cylinder and/or a distance between the recess portion and the mover in the axial direction of the cylinder would be further being less than the thickness of the magnet in the radial direction of the cylinder, as instantly claimed.
Regarding claim 15, Hong, Inagaki and Song substantially disclose the linear compressor, as claimed and detailed above. 
Although the combination of Hong, Inagaki and Song fails to teach the exact limitation of having “a depth of the recess portion is 2 mm or less”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Hong in view of Inagaki, and further in view of Song such that the depth of the recess portion being 2 mm or less because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art. 
Regarding claim 20, Hong and Inagaki substantially disclose the linear compressor, as claimed and detailed above. Additionally, as best seen in annotated Figure 3 above, Hong evidently demonstrates as how the mover air gap, which is defined by the air gap 134b, and the magnetoresistive air gap, which is defined by the air gap 134a, are extending in the axial direction of the cylinder and are spaced apart from each other in the axial direction of the cylinder 140.
However, although the combination of Hong and Inagaki discloses most of the limitations of the claim, it does not explicitly disclose that the inner stator 132 defines a recess portion recessed from a surface that faces the winding coil. 
Nonetheless, the use of a recess portion in an inner stator is notoriously well known in the art, as taught by Song. Song successfully performs another linear compressor comprising an inner stator 131 and outer stator 132, wherein, as stated in Paragraph [0059], the outer stator 132 includes a coil winding body 132A formed by winding coils in the circumferential direction and a plurality of cores 132B disposed at given intervals in the circumferential direction of the coil winding body 132A. 
Further, in Paragraph [0061], Song especially presents a magnet unit 133 that is composed of first and second permanent magnets 133a and 133b having N-S poles opposite to the inner stator 131 and the outer stator 132. It is preferable that the first and second permanent magnets 133a and 133b should be arranged such that different poles contact or adjoin each other in the axial direction, i.e., in the reciprocal linear motion direction. Furthermore, Song specifies: In order for the magnet unit 133 to perform reciprocal linear motion in this situation, the magnet unit 133 itself is configured such that two permanent magnets 133a and 133b are connected to each other in the axial direction preferably with different poles in contact. Most importantly, however, is 

    PNG
    media_image7.png
    791
    842
    media_image7.png
    Greyscale

Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the recess portion at the inner stator, as taught by Song, to the Hong/ Inagaki compressor, in order to improve the electromagnetic force, as motivated by Song in Paragraph [0059].
Thus modified, one skilled in the art would have been reasonably apprised that the stator would be further defining a recess portion that is being recessed in the radial direction of the cylinder and that being extending in the axial direction of the cylinder between the mover air gap and the magnetoresistive air gap, as instantly claimed.
Response to Arguments
11. 	Applicant's arguments filed 04/02/2021 have been fully considered but they are
moot because the arguments do not apply to the combination of references being used

address the applicant's arguments as set forth in the above rejections.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
	
/L.P/Examiner, Art Unit 3746